DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s preliminary amendment filed on October 21, 2019.  Claims 1-15 are pending and examined below.  Claims 1-15 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  The applicant is advised to rewrite claim in an independent form in order to overcome this rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al., US 2009/0240392 A1 in view of Official Notice.
As to claim 1, Yamashita teaches a data transfer device for the transferring data in a communications network for a vehicle, comprising (¶ 23, 37 and Fig. 1): 
a data receiving device for receiving data which were sent by a data transmitting device (¶ 37 and Fig. 1; i.e. data processing system of a vehicle receiving data from plurality of ECUs as shown in Fig. 1),
a data processing device for processing the received data which are transferable from the data receiving device to the data processing device via a first communications interface, wherein the data processing device is linkable via a second communications interface to at least one data application device for the transfer of the processed data, wherein (¶ Fig. 1; e.g. data processing device receiving data via communication interface and input/output interface a shown in Fig. 1),
the data processing device is configured to filter the received data via a filter device based on a predetermined condition (¶ 185 and Figs. 1, 4; e.g. gathering the data with only small degree of data variation for data compression by filtering out the data with large degree of data variation via control portion 30), and 
wherein the data processing device is configured to generate at least one data object with at least one parameter from the filtered data (Figs. 5A-5C, 7A-7C), 
wherein the data processing device is further configured to check whether or not status information of the at least one parameter of the at least one data object has changed relative to status information of this at least one parameter of this at least one data object at an earlier time (¶ 91-92), and 
wherein the data processing device is further configured to transfer the changed status information of the at least one parameter of the at least one data object to the data application device (¶ 59, 91-92).
Yamashita does not specifically teach the receiving device has an antenna that receives the data.  The examiner takes Official Notice it is well-known in the art a receiving device with an antenna that receives data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamshita’s teaching by incorporating an antenna in the receiving device for receiving data using the commonly known technology.


As to claim 2, Yamashita teaches wherein the data processing device comprises a storage device in order to store the at least one data object that is generated (Figs. 1, 4).
As to claim 3, Yamashita teaches wherein the data processing device is configured to send a reference data object of the at least one data object to the data application device when the data transfer device determines that the transfer of the at least one data object to the data application device is taking place for the first time (¶ 113).
As to claim 4, Yamashita teaches wherein the second communications interface is configured as a communications bus, particularly a CAN bus (¶ 6, 73).
As to claim 5, Yamashita teaches wherein the data processing device is configured to transfer the generated at least one data object to the data application device based on a clock signal which is generatable by a clock generator and which is sendable to the data processing device in defined, particularly adjustable, time intervals (¶ 71-72, 77-79, 122, 149).
As to claim 6, Yamashita teaches wherein the data application device comprises a storage device to store the received at least one data object in a predetermined data format (¶ 32, 65 and Figs. 1, 4).
As to claim 7, Yamashita teaches wherein the predetermined data format of the data application device is configured to store the received at least one data object as a list or a table which is producible by the data application device (¶ 65, 70 and Figs. 5A-5C, 7A-7C).
As to claim 8, Yamashita teaches wherein the at least one parameter of the at least one data object comprises information about a position and/or a time indication and/or about a speed of the data transmitting device (¶ 72, 77-79 and Figs. 5A, 10A-10B).
As to claim 9, Yamashita teaches wherein the changed status information in the case of a position indication of the at least one parameter of the at least one data object constitutes a relative position of the data transmitting device at a defined time (¶ 70-72, 77-79, 91-92).
As to claim 10, Yamashita teaches wherein the changed status information in the case of a time indication of the at least one parameter of the at least one data object constitutes a difference with respect to the system clock time of the data transfer device (¶ 70-72, 77-79, 91-92).
As to claim 11, Yamashita teaches wherein the changed status information in the case of a speed indication of the at least one parameter of the at least one data object constitutes a relative speed relative position of the data transmitting device at a defined time (¶ 70-72, 77-79, 91-92 and Figs. 5A-5C).
As to claim 12, Yamashita teaches wherein the at least one parameter of the at least one data object comprises information about a state of a technical component of the data transmitting device (¶ 86).
As to claim 13, Yamashita teaches wherein the data processing device is configured to transfer current status information of the at least one data object stored in the storage device of the data processing device to the data application device after a predetermined quantity of transfers of changes in the status information of the at least one parameter of the at least one data object or after a predetermined period of time (¶ 59, 70-72, 77-79, 91-92).
Claims 14-15 are rejected based on the same rationale as used for claim 1 above.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	September 28, 2021